Citation Nr: 0033143	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to January 
1966.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the RO.  

The Board remanded this matter for additional development of 
the record in August 1999.  



REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Finally, the Board notes that, in correspondence dated in 
January 1998, the veteran requested that she be afforded a 
hearing before a local hearing officer; however, she further 
stated that, if her claim continued to be denied, she desired 
a hearing before a Veterans Law Judge at the RO.  A hearing 
before the local Hearing Officer was held in July 1998; 
however, although the veteran's claim remains denied, a 
hearing before a Veterans Law Judge at the RO has not been 
scheduled.  

Thus, the RO should attempt to clarify whether the veteran 
still wishes to have a personal hearing before a Veterans Law 
Judge sitting at the RO.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
PTSD since service.  The veteran in this 
regard must be instructed to submit all 
competent evidence that tends to support 
her assertion that she suffers from PTSD 
which is attributable to stressors in 
service.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The RO should 
obtain all identified private medical 
records and any additional VA medical 
records that have not been previously 
secured and incorporate them into the 
claims folder.  

2.  The RO once again should take 
appropriate steps to contact the veteran 
and request that she submit another 
statement containing as much detail as 
possible regarding the stressors to which 
she was exposed during her period of 
service, to include the alleged 
harassment, threats and sexual assault.  
She should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, her 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  She should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events.  The veteran is informed that the 
Court has held that requiring a claimant 
to provide such information to the VA 
does not represent an impossible or 
onerous task.  The veteran is also hereby 
notified that the duty to assist is not a 
one-way street; if a veteran wishes help, 
she cannot passively wait for it in those 
circumstances where she may or should 
have information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Based 
on the veteran's response, the RO should 
undertake to verify any reported stressor 
or claimed stressful event in service, as 
noted by the veteran.  

3.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify whether she wishes to have a 
hearing and, if appropriate, a hearing 
should be scheduled.  

4.  After completion of the above 
requested development, the RO should 
again review the veteran's claim.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted hereinabove should be undertaken.  
The veteran in this regard must be 
instructed to submit all competent 
evidence that tends to support her 
assertion that she experienced a sexual 
assault or other stressor in service.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


